Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendment was filed with a request for consideration under the AFCP 2.0 Pilot Program, however, as noted on the attached PTOL-2323, the proposed amendment cannot be reviewed and a search conducted within the guidelines of the Pilot Program, where there would be more time than given required for considering the amendment with regard to claim 1 and all of its dependent claims, for example, along with the further review and consideration of the amendments to claims and arguments.  Therefore, the proposed amendment has been considered under Pre-Pilot procedure.

Continuation of BOX 3 of PTOL-303, the proposed amendments  will not be entered because they would raise new issues that would require further consideration and/or search by the Examiner, noting the proposed amendments to claim 1 of “wherein the radially inner wall . . . by a convex reflection surface”, which would require further consideration of the use of such a feature in claim 1 and with regard to all the dependent claims. Furthermore, the proposed amendments to claim 1 and claim 15 would raise the issue of whether claims 1 and 15 as amended would be considered substantial duplicates, for example.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

(B) As to the 35 USC 103 rejections, the proposed amendment has not been entered as discussed for BOX 3 above, and therefore applicant’s arguments have been considered as they apply to the claims filed October 21, 2020.  As to the rejections using Rodgers in view of Tefft, Ulrich, Kelley and Clark as the primary rejection, applicant’s arguments are in regard to the convex features of the reflecting means, which are only currently in claim 15.  As to claim 15 the Examiner used the above rejection or optionally with the additional reference to Setoguchi (note paragraph 15 of the January 27, 2021 Office Action). Applicant argues that while Setoguchi discloses a nozzle for spraying liquid which includes means for directing liquid including a reflective surface that may be straight, convex or concave, it does not teach that the seal includes a convex surface connecting a base and a radial wall.  The Examiner has reviewed these arguments, however, the rejection is maintained. When not using Setoguchi, it would be suggested that the reflection means as a fitted ring would have a base and radial wall from the teaching of Kelley and Clark as discussed in the rejection at paragraph 15.  Furthermore, as to the reflecting surface, it would have been obvious to optimize the shape of the reflecting surface (the surface connecting the free ends of base and wall) to give a surface that would be convex as claimed from the suggestion of Rodgers to provide a surface of a suitable shape for reflecting with describing a variety of possible shapes as discussed at paragraph 15 (part (A)) of the rejection.  When using Setoguchi, again it would be suggested that the reflection means as a fitted ring would have a base and radial wall from the teaching of Kelley and Clark as discussed in the rejection at In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the rejections using Rodgers in view of APA, Kelley and Wei as the primary reference, applicant’s arguments are in regard to the convex features of the reflecting means, which are only currently in claim 15.  As to claim 15 the Examiner used the above rejection or optionally the additional reference to Setoguchi (note paragraph 19 of the January 27, 2021 Office Action).  Applicant argues that Wei was cited as showing that the radial wall of the reflection means is substantially perpendicular to the radially inner wall and forms an annular surface, but this does not provide the convex surface connecting the radial wall and the radially inner wall, and there is no reason to modify the seal of Wei because it already has a convex surface, and is intended to mask portions of the rim when coating the rim 20.  The Examiner notes these arguments, however, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718